Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0005129
                                                       11-DEC-2013
                                                       10:40 AM



                           SCPW-13-0005129

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   JOHN BLUMER-BUELL, Petitioner,

                                 vs.

      THE HONORABLE ADRIANNE HEELEY OF THE DISTRICT COURT OF
   THE SECOND CIRCUIT, HANA SMALL CLAIMS DIVISION, Respondent.


                         ORIGINAL PROCEEDING
                          (DC-SC 13-1-0061)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            Upon consideration of petitioner John Blumer-Buell’s

petition for a writ of mandamus, filed on November 6, 2013, the

supporting documents, and the record, it appears that petitioner

is attempting to take an appeal not provided by statute.     See HRS

633-28(a) (“There shall be no appeal from a judgment of the small

claims division[.]”).    Moreover, petitioner fails to show any

grounds entitling him to the extraordinary remedy of a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure; rather, it is meant to restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction); Chamber v. Leavey, 60 Haw. 52, 587 P.2d 807

(1978) (affirming the dismissal of tenant’s petition for a writ

of mandamus against landlord and judge of small claims court who

denied tenant’s claim for return of security deposit and

subsequent motion for reconsideration).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, December 11, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack